COLULT 0 F OZmi Pftv KVtGMS




                         HUC MJ UUTT-;
                         tf. L,&W 1H0Q




                   JAN 29 2015

                Abe/Acosta,aertc
                     PRINTEDIOWtilNEMARKJPARERf^HOkmTC^^^



                       ;; 1l-24i
 Office All #:           1210(8)                        CASHIER'S CHECK                6842201289

Remitter:        ALLYSON L EZtKE
Operator I.D.: u331869


                                                                                       January 26, 2015
PAY TO THE ORDER OF                 ***COURT OF CRIMINAL APPEAL"                                                   a


***Thirteen dollars and 55 cents***                                                   **$13.55**
Payee Address:
Memo:


WELLS FARGO BANK, N.A.                                                                 VOID IF OVER US $   13.55
5219 RICHMOND AVE
HOUSTON, TX 77056 .
FOR INQUIRIES CALL (480) 394-3122
                                                                                          CONTROLLER




                      ii"E.flU E EOiEfi^ii'    i:i'ELOaOEi.Bi:iiBE.]i   5 I Efl ECU